              Case 3:18-cv-00333 Document 1 Filed 11/02/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

                                                    :
Martha Garza,                                       :
                                                      Civil Action No.: 3:18-cv-333
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
National Credit Adjusters, LLC,                     :
                                                      COMPLAINT
                                                    :
                        Defendant.                  :
                                                    :
                                                    :

        For this Complaint, Plaintiff, Martha Garza, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        3.      Plaintiff, Martha Garza (“Plaintiff”), is an adult individual residing in El Paso,

Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      Defendant, National Credit Adjusters, LLC (“NCA”), is a Kansas business entity

with an address of 327 West 4th Street, P.O. Box 3023, Hutchinson, Kansas 67504, operating as

a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
              Case 3:18-cv-00333 Document 1 Filed 11/02/18 Page 2 of 7



                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.      The Debt

        5.     Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        6.     The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes, which meets the definition of a “debt” under 15 U.S.C. §

1692a(5).

        7.     The Debt was purchased, assigned or transferred to NCA for collection, or NCA

was employed by the Creditor to collect the Debt.

        8.     Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.      NCA Engages in Harassment and Abusive Tactics

        9.     Within the last year, NCA began contacting Plaintiff in an attempt to collect the

Debt.

        10.    On August 9, 2018, NCA called Plaintiff at 7:32 AM.

C.      Plaintiff Suffered Actual Damages

        11.    Plaintiff has suffered and continues to suffer actual damages as a result of

Defendant’s unlawful conduct.

        12.    As a direct consequence of Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.




                                                 2
             Case 3:18-cv-00333 Document 1 Filed 11/02/18 Page 3 of 7



                                  COUNT I
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       13.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       14.     Defendant’s conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendant contacted

Plaintiff before 8:00 AM.

       15.     Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged in

behavior the natural consequence of which was to harass, oppress, or abuse Plaintiff in

connection collection of the Debt.

       16.     Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair and

unconscionable means to collect the Debt.

       17.     The foregoing acts and omissions of Defendant constitute numerous and multiple

violations of the FDCPA.

       18.     Plaintiff is entitled to damages as a result of Defendant’s violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                       § 1692k(a)(3); and

                   4. Such other and further relief as may be just and proper.

               TRIAL BY JURY DEMANDED ON ALL COUNTS




                                                 3
           Case 3:18-cv-00333 Document 1 Filed 11/02/18 Page 4 of 7



Dated: November 2, 2018
                                    Respectfully submitted,

                                    By: __/s/ Sergei Lemberg_________

                                    Sergei Lemberg, Attorney-in-Charge
                                    Connecticut Bar No. 425027
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    E-mail: slemberg@lemberglaw.com
                                    Attorneys for Plaintiff




                                       4
              Case 3:18-cv-00333 Document 1 Filed 11/02/18 Page 5 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

                                                    :
Martha Garza,                                       :
                                                    :
                       Plaintiff,                   :
       v.                                           : Civil Action No.: 3:18-cv-333
                                                    :
National Credit Adjusters, LLC,                     :
                                                    :
                       Defendant.                   :
                                                    :
                                                    :

                         CERTIFICATE OF INTERESTED PARTIES


       NOW COMES Sergei Lemberg and hereby certifies that the following persons or entities

have a financial interest in the outcome of this litigation:

                                               Martha Garza, Plaintiff
                                               El Paso, TX

                                               Sergei Lemberg
                                               Connecticut Bar No. 425027
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               E-mail: slemberg@lemberglaw.com
                                               Attorneys for Plaintiff
           Case 3:18-cv-00333 Document 1 Filed 11/02/18 Page 6 of 7



Dated: November 2, 2018

                                    Respectfully submitted,

                                    By: __/s/ Sergei Lemberg_________

                                    Sergei Lemberg, Attorney-in-Charge
                                    Connecticut Bar No. 425027
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    E-mail: slemberg@lemberglaw.com
                                    Attorneys for Plaintiff




                                       2
Case 3:18-cv-00333 Document 1 Filed 11/02/18 Page 7 of 7




                           3
